           Case 1:20-cv-01351-UNA Document 4 Filed 05/27/20 Page 1 of 2                    FILED
                                                                                                 5/27/2020
                                                                                      Clerk, U.S. District & Bankruptcy
                                                                                      Court for the District of Columbia
                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


DAVID HALL CRUM,

              Petitioner,

      v.                                             Civil Action No. 1:20-cv-01351 (UNA)

UNITED STATES,

              Respondent.


                                 MEMORANDUM OPINION

       Petitioner pleaded guilty to one count of attempted second-degree sex abuse. See Pet. at

4; see id. at A-4 n.5 (page numbers designated by Petitioner). He is serving a 36-month term of

imprisonment, which the Superior Court of the District of Columbia imposed on October 15,

2019. See id. He challenges the imposition of a 10-year term of supervised release following his

release from custody and the requirement that he register as a sex offender for 10 years. See id.

at 4–5. He asks this Court to hold a hearing on the “enhancement” to his sentence. See id. at 5–

6. By “enhancement,” the Court presumes that Petitioner is referring to the imposition of a 10-

year term of supervised release pursuant to D.C. Code § 24-403.01(b)(4).

       D.C. Code § 23-110 in relevant part provides:

               A prisoner in custody under sentence of the Superior Court
               claiming the right to be released upon the ground that (1) the
               sentence was imposed in violation of the Constitution of the United
               States or the laws of the District of Columbia, (2) the court was
               without jurisdiction to impose the sentence, (3) the sentence was in
               excess of the maximum authorized by law, (4) the sentence is
               otherwise subject to collateral attack, may move the court to
               vacate, set aside, or correct the sentence.
D.C. Code § 23-110(a). This petitioner has no recourse in federal court “if it appears that [he]

has failed to make a motion for relief under this section or that the Superior Court has denied him
          Case 1:20-cv-01351-UNA Document 4 Filed 05/27/20 Page 2 of 2



relief, unless it also appears that the remedy by motion is inadequate or ineffective to test the

legality of his detention.” D.C. Code § 23-110(g); see Williams v. Martinez, 586 F.3d 995, 998

(D.C. Cir. 2009); Garris v. Lindsay, 794 F.2d 722, 727 (D.C. Cir. 1986). Petitioner does not

show that he has availed himself of a remedy under D.C. Code § 23-110, nor does he

demonstrate that this his remedy under District of Columbia law is inadequate or ineffective.

       To the extent Petitioner demands his immediate release from custody, this Court still

cannot grant such relief. A habeas corpus action is subject to jurisdictional and statutory

limitations. See Braden v. 30th Judicial Cir. Ct. of Ky., 410 U.S. 484 (1973). The proper

respondent in a habeas corpus action is Petitioner’s custodian, Rumsfeld v. Padilla, 542 U.S. 426,

434-35 (2004), and this “district court may not entertain a habeas petition involving present

physical custody unless the respondent custodian is within its territorial jurisdiction,” Stokes v.

U.S. Parole Comm’n, 374 F.3d 1235, 1239 (D.C. Cir. 2004). Petitioner is currently designated to

the Federal Correctional Institution in Beckley, West Virginia, and this Court lacks jurisdiction

over its Warden.

       For these reasons, the Court will deny the petition for a writ of habeas corpus. An Order

will be issued contemporaneously with this Memorandum Opinion.




DATE: May 27, 2020
                                                              CARL J. NICHOLS
                                                              United States District Judge
